Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “wherein the integrator is operable to receive an inverting signal and a reference signal; wherein the control signal locks the VCO to a high frequency signal based upon the inverting signal; wherein the inverting signal is received in response to a low frequency signal; and wherein the low frequency signal is a quotient of the high frequency signal” in view of the other limitations as called for in independent claim 1; the limitation of “a switched capacitor resistor circuit (SCRC) including: a first switch, a second switch, and a switched capacitor coupled to the first switch and the second switch, the switched capacitor being selectively coupled: at a top terminal, to a ground potential or a supply voltage using the first switch; at a bottom terminal, to the inverting node or to the reference circuit using the second switch; and a discharge resistor coupled between the ground potential and the inverting node, wherein charging and discharging of the integrator capacitor results in the integrator generating an integrated signal used to generate a control signal provided to the VCO, the VCO is locked to and outputs a high frequency signal based on the control signal” in view of the other limitations as called for in independent claim 11; and the limitation of “the control signal being generated based on a second reference voltage from the reference circuit, the first reference voltage and the second reference voltage being between a supply voltage and a ground potential” in view of the other limitations as called for in independent claim 19.
Dependent claims 2-10, 12-18, 20, and 21 include the above-described allowable subject matter for being dependent on independent claims 1, 11, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979. The examiner can normally be reached Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah M Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849